



Exhibit 10.19






DELUXE
CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT





GRANTED TO


GRANT
DATE
# OF DELUXE CORP COMMON SHARES


OPTION PRICE
PER SHARE






______________ EXPIRATION DATE
         




 

1. GRANT
Deluxe Corporation, a Minnesota corporation (“Deluxe”), hereby grants to you the
right to purchase the above stated number of shares of its common stock, par
value $1.00 per share, at the price stated above (the “Option”), on the terms
and conditions set forth in this award agreement (including the Addendum
attached hereto, the "Agreement") and Deluxe’s 2017 Long Term Incentive Plan
(the "Plan"), a copy of which has been provided to you.


2. DURATION AND EXERCISABILITY
You may not exercise any portion of this Option prior to one year from the date
of grant set forth above (the "Grant Date"), and the Option expires seven years
after the Grant Date (the “Expiration Date”). Commencing one year after the
Grant Date you may exercise this Option in cumulative installments of 33-1/3
percent on and after the first, second, and third anniversaries of the Grant
Date. Beginning one year after the Grant Date, this entire Option will vest
earlier and become exercisable upon your Qualified Retirement (as defined in the
Addendum), Disability (as defined in the Addendum), or death. Beginning one year
after the Grant Date, a pro rata portion of the entire Option shall vest and
become exercisable upon your termination without Cause (as defined in the
Addendum).


Subject to Sections 3, 4 and 5, the vested and exercisable portion of this
Option may be exercised in whole or in part at any time during the Option term
by delivering a written or electronic notice of exercise to such party as may be
designated from time to time, and by providing for payment of the exercise price
of the Shares being acquired and any related withholding taxes. The notice of
exercise must be in a form approved by Deluxe and state the number of Shares to
be purchased, the method of payment of the aggregate exercise price and the
directions for the delivery of the Shares to be acquired, and must be signed or
otherwise authenticated by the person exercising the Option.


3. RETIREMENT, DISABILITY, DEATH OR TERMINATION
Upon your Qualified Retirement from Deluxe or an Affiliate (collectively, the
“Company”), you will have three years from the date of your retirement to
exercise this Option. If you die while employed, the representative of your
estate or your heirs will have one year from the date of your death to exercise
this Option. If your employment terminates due to Disability, you will have one
year from the date of your termination to exercise this Option. Except as
otherwise provided in Section 4, if your employment is terminated by the Company
without Cause or if you resign or otherwise voluntarily terminate your
employment with the Company, you will have three months from the date of your
termination to exercise this Option, to the extent the Option had vested as of
your termination date. In no case, however, may this Option be exercised after
the Expiration Date. If your employment with the Company is terminated for
Cause, the entire unexercised portion of this Option will be canceled as of your
last date of employment.


4. ACCELERATION OF EXERCISABILITY UPON CHANGE OF CONTROL
(a)    Notwithstanding any installment or delayed exercise provision contained
in this Agreement that would result in this Option becoming exercisable in full
or in part at a later date, if, contemporaneously with any “Change of Control”
(as defined in the Addendum), the acquiring Person, surviving or acquiring
corporation or entity, or an affiliate of such corporation or entity, elects to
continue this Option in effect and to replace the shares of common stock
issuable upon exercise of this Option with Equivalent Replacement Securities,
this Option shall continue to vest as set forth in Section 2, provided however,
that it shall become immediately exercisable in full and, in the case of clauses
(i) and (ii) below shall remain exercisable for [one year] following the
termination of your service to the Company, if, within twelve months of the date
of the Change of Control:


(i)    Your employment with the Company (or any successor company or affiliated
entity with which you are then employed) is terminated by the Company or such
other employer without Cause,




NQSO                                                     Ver. 12/17
US.115284234.02



--------------------------------------------------------------------------------





(ii)    Your employment with the Company (or any successor company or affiliated
entity with which you are then employed) is terminated by you for “Good Reason”
(as defined in the Addendum), or


(iii)    Any earlier date vesting would otherwise occur as provided under this
Agreement.


In the event of any such Change of Control, the number of Equivalent Replacement
Securities issuable upon exercise of this Option shall be determined by
multiplying the exchange ratio used in connection with the Change of Control for
determining the number of replacement equity securities issuable for the
outstanding shares of Deluxe’s common stock, or if there is no such ratio, an
exchange ratio established or accepted by the Continuing Directors (as defined
in the Addendum), and the exercise price per share of replacement equity
security shall be adjusted by such exchange ratio so as to preserve the same
economic value in this Option as existed prior to the Change of Control. In the
event of any such Change of Control and issuance of Equivalent Replacement
Securities, all references herein to the common stock shall thereafter be deemed
to refer to the replacement equity securities issuable upon exercise of this
Option, references to Deluxe shall thereafter be deemed to refer to the issuer
of such replacement equity securities, and all other terms of this Option shall
continue in effect except as and to the extent modified by this subparagraph.


(b)    If the Change of Control does not result in your acquiring Equivalent
Replacement Securities in accordance with subparagraph (a) above, this Option
shall become fully vested and exercisable for such a period of time prior to the
effective time of the Change of Control as is deemed fair and equitable by the
Committee and shall terminate at the effective time of the Change of Control.
5. FORFEITURE OF OPTION AND OPTION GAIN RESULTING FROM CERTAIN ACTIVITIES
(a)    If you engage in any Forfeiture Activity (as defined below) then (i) the
Option shall immediately terminate effective as of the date any such activity
first occurred, and (ii) if the Forfeiture Activity occurred at any time within
12 months after the date that you have exercised any portion of this Option, any
gain received by you pursuant to the exercise of the Option must be paid to
Deluxe within 30 days of demand by Deluxe. For purposes hereof, the gain on any
exercise of the Option shall be determined by multiplying the number of shares
purchased pursuant to the Option times the excess of the closing price on the
New York Stock Exchange of a share of Deluxe’s common stock on the date of
exercise (without regard to any subsequent increase or decrease in the fair
market value of such shares) over the exercise price.


(b)    As used herein, you shall be deemed to have engaged in a Forfeiture
Activity if you (i) directly or indirectly, engage in any business activity on
your own behalf or as a partner, stockholder, director, trustee, principal,
agent, employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer or
potential customer (or agent, employee or consultant of any customer or
potential customer) with whom you had contact in the course of your employment
with the Company to deal with a competitor of the Company, (iii) fail to hold in
a fiduciary capacity for the benefit of the Company all confidential
information, knowledge and data, including customer lists and information,
business plans and business strategy (“Confidential Data”) relating in any way
to the business of the Company for so long as such Confidential Data remains
confidential, or (iv) are terminated by the Company for Cause.


(c)    If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines such that the
provisions shall be enforceable against you.


(d)    By accepting this Agreement, you consent to a deduction from any amounts
the Company owes you from time to time (including amounts owed to you as wages
or other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to you by Company), to the extent of the amounts you owe Company
under the foregoing provisions. Whether or not Company elects to make any
set-off in whole or in part, if Company does not recover by means of set-off the
full amount you owe, calculated as set forth above, you agree to pay immediately
the unpaid balance to Company.


(e)    You will be released from the forfeiture provisions of subparagraph
(b)(i) in the event your employment with the Company has been involuntarily
terminated without Cause. Otherwise, you may be released from the foregoing
forfeiture provisions only if the Compensation Committee of the Deluxe Board (or
its duly appointed agent) determines in its sole discretion that such action is
in the best interests of Company.


(f)    Nothing contained in this Section 5 shall be construed to limit the
provisions of Section 6(h) of the Plan (dealing with recoupment of awards made
to certain officers of the Company), which are incorporated into this Agreement
by reference.


6. DELIVERY OF SHARES
As soon as practicable after the Company receives the notice of exercise and
payment of the exercise price as provided above, and has determined that all
other conditions to exercise, including satisfaction of withholding tax
obligations and compliance with applicable laws as provided in the Plan, have
been satisfied, it shall deliver to the person exercising the Option, in the
name of such person, the Shares being purchased, as evidenced by issuance of a
stock certificate or certificates, electronic delivery of such Shares to a
brokerage account designated by such person, or book-entry registration of


NQSO                                                     Ver. 12/17
US.115284234.02



--------------------------------------------------------------------------------





such Shares with the Company’s transfer agent. The Company shall pay any
original issue or transfer taxes with respect to the issue or transfer of the
Shares and all fees and expenses incurred by it in connection therewith. All
Shares so issued shall be fully paid and nonassessable.


7. INCOME TAXES
You are liable for any federal and state income or other taxes applicable upon
exercise of this Option under this Agreement, and you acknowledge that you
should consult with your own tax advisor regarding the applicable tax
consequences. Upon the issuance of Shares to you upon exercise of this Option,
you shall promptly pay to Deluxe in cash, or in previously acquired Shares
having a fair market value equal to the amount of all applicable taxes required
by Deluxe to be withheld or collected upon exercise of this Option. In the
alternative, you may direct Deluxe to withhold from Shares otherwise to be
distributed the number of Shares having a fair market value equal to the amount
of all applicable taxes required by Deluxe to be withheld under the distribution
of the Shares. You acknowledge that no Shares will be distributed to you unless
and until you have satisfied any obligation for withholding taxes as provided in
this Agreement.


8. TERMS AND CONDITIONS
This Option Agreement does not guarantee your continued employment or, subject
to the provisions of any other written agreement between you and Deluxe or its
Affiliates, alter the right of Deluxe or its Affiliates to terminate your
employment at any time. You have no rights in the Shares subject to this Option
until such shares are received upon exercise of this Option. This Option is
issued pursuant to the Plan and is subject to its terms. In the event of any
conflict between the provisions of the Plan and this Option Agreement (which
includes the Addendum to this Agreement), the provisions of the Plan shall
prevail.


By your acceptance of this option award, you agree to all of the terms and
conditions contained in this Agreement and in the Plan document. You acknowledge
that you have received and reviewed these documents and that they set forth the
entire agreement between you and Deluxe regarding your right to purchase Shares
pursuant to this Option.
 
DELUXE CORPORATION
By: _______________________
                                




RETAIN THIS DOCUMENT FOR YOUR RECORDS












NQSO                                                     Ver. 12/17
US.115284234.02



--------------------------------------------------------------------------------





ADDENDUM TO
NON-QUALIFIED STOCK OPTION AGREEMENT


For the purposes hereof the terms used herein shall have the following meanings:


"Affiliate" shall mean a company controlled directly or indirectly by Deluxe,
where "control" shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.


"Beneficial Owner" shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


"Cause" shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation ("excessive" shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or other
act of dishonesty in connection with Deluxe or any of its Affiliates or its or
their businesses; (vi) you have been convicted or have pleaded guilty or nolo
contendere to criminal misconduct constituting a felony or a gross misdemeanor,
which gross misdemeanor involves a breach of ethics, moral turpitude, or immoral
or other conduct reflecting adversely upon the reputation or interest of Deluxe
or its Affiliates; (vii) your use of narcotics, liquor or illicit drugs has had
a detrimental effect on your performance of employment responsibilities; or
(viii) you are in material default under any agreement between you and Deluxe or
any of its Affiliates following any applicable notice and cure period.


A "Change of Control" shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:


(I)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Deluxe representing 20% or more of the combined voting power of
Deluxe's then outstanding securities, excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Deluxe or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or



(II)
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
Deluxe) whose appointment or election by the Board or nomination for election by
Deluxe's shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the Grant Date or whose appointment, election or nomination for election was
previously so approved or recommended (such directors collectively being
referred to as “Continuing Directors”), cease for any reason to constitute a
majority thereof; or



(III)
there is consummated a merger or consolidation of Deluxe or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Deluxe outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Deluxe or any Affiliate, at least
65% of the combined voting power of the voting securities of Deluxe or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Deluxe (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Deluxe
representing 20% or more of the combined voting power of Deluxe's then
outstanding securities; or



(IV)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated an agreement for the sale or disposition by Deluxe of all
or substantially all Deluxe's assets, other than a sale or disposition by Deluxe
of all or substantially all of Deluxe’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which are owned by
shareholders of Deluxe in substantially the same proportions as their ownership
of Deluxe immediately prior to such sale.



Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Deluxe immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Deluxe
immediately following such transaction or series of transactions.


"Disability" shall mean your permanent disability as defined by the provisions
of the long term disability plan of Deluxe or any Affiliate by which you are
employed at the time of such disability. In the event that any such Affiliate
does not have a long term disability plan in effect at such time, you shall be
deemed disabled for the purposes hereof if you would have qualified for long
term disability payments under Deluxe's long term disability plan had you then
been an employee of Deluxe.


“Equivalent Replacement Securities” shall mean other equity securities that are
registered under the Securities Act of 1933 and are freely transferable under
all applicable federal and state securities laws and regulations, the quantity
of which shall be determined by multiplying the exchange ratio used in
connection with a Change of Control for determining the number of replacement
equity securities issuable for the outstanding shares of Deluxe’s common stock,
or if there is no such ratio, an exchange ratio established or accepted by the
Continuing Directors, and the exercise price per share of replacement equity
security shall be adjusted by such exchange ratio so as to preserve the same
economic value as existed prior to the Change of Control,


“Good Reason” shall mean (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated,


NQSO                                                     Ver. 12/17
US.115284234.02



--------------------------------------------------------------------------------





insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company promptly after receipt of written notice thereof given by you and
excluding any diminution attributable solely to the fact that Deluxe is no
longer a public company; (ii) any material reduction in your aggregate
compensation and incentive opportunities, or any failure by the Company to
comply with any other written agreement between you and the Company, other than
an isolated, insubstantial or inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of written notice
thereof given by you; (iii) the Company’s requiring you to be based at any
location more than 50 miles from your then current location; (iv) any purported
termination by the Company of your employment which is not effected pursuant to
a written notice of termination specifying the reasons for your termination and
the manner by which such reasons constitute “Cause” (as defined herein); or (v)
any request or requirement by the Company that you take any action or omit to
take any action that is inconsistent with or in violation of the Company’s
ethical guidelines and policies as the same existed within the 120-day period
prior to the termination date or any professional ethical guidelines or
principles that may be applicable to you.


"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.


"Qualified Retirement" shall mean any termination of your employment that the
Compensation Committee of Deluxe's Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.
    






NQSO                                                     Ver. 12/17
US.115284234.02

